
	

115 SRES 629 IS: Expressing the sense of the Senate with respect to enhanced relations with the Republic of Moldova and support for Moldova’s territorial integrity. 
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 629
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Coons (for himself and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate with respect to enhanced relations with the Republic of Moldova
			 and support for Moldova’s territorial integrity. 
	
	
 Whereas the United States has enjoyed stable and positive relations with the Republic of Moldova for over 25 years;
 Whereas, since Moldova's independence in 1991, the United States has provided financial assistance to support the people of Moldova's efforts to build a prosperous European democracy;
 Whereas the Governments of the United States and Moldova further strengthened their partnership through the launching of the inaugural Strategic Dialogue on March 3, 2014;
 Whereas the United States Government seeks to help Moldova increase its prosperity, secure its democratic institutions, secure its internationally recognized borders, and integrate with Europe and the Euro-Atlantic community;
 Whereas the United States and Moldova continue to broaden and deepen their partnership through advancing shared interests in democracy, good governance, anti-corruption, energy independence, economic development, and security cooperation through the relaunching of the Strategic Dialogue on June 23, 2017;
 Whereas corruption remains a major obstacle in Moldova, which inhibits the country’s ability to develop businesses, attract foreign investment, ensure good governance, and pursue closer integration with the European Union;
 Whereas the Government of Moldova has been urged to fight corruption and improve governance since Moldova's independence, particularly in the wake of a 2014 scandal involving the loss of over a billion dollars, and the Government of Moldova has moved forward with certain reforms seeking to address these issues;
 Whereas efforts to improve governance and adopt domestic reforms are critical to Moldova's ability to secure loan packages from international organizations such as the International Monetary Fund and the European Union;
 Whereas the International Monetary Fund has approved a three-year loan package premised on the continuation of reforms focused on strengthening the economy, bolstering economic development, and promoting trade and investment;
 Whereas Moldova ratified an Association Agreement containing comprehensive free trade provisions with the European Union in 2014, and the Agreement became fully effective in July 2016;
 Whereas the people and Government of the United States supports the democratic aspirations of the people of Moldova and their expressed desire to deepen their association with the European Union;
 Whereas in a judgment in 2004, the European Court of Human Rights found that Transnistria was formed with the support of the Government of the Russian Federation and considered it under the effective authority or at least decisive influence of Russia;
 Whereas the United States supports the sovereignty and territorial integrity of Moldova and on that basis participates as an observer in the 5+2 negotiations to find a comprehensive settlement that will provide a special status for the separatist region of Transnistria in Moldova;
 Whereas the Government of the Russian Federation banned the import of Moldovan wine in 2013, and Moldovan meats and produce in 2014, and has threatened to ban Moldovan agricultural products, curtail the supply of energy resources to Moldova, and impose stricter labor migration policies on the people of Moldova;
 Whereas the Government of the Russian Federation maintains a contingent of Russian troops and a stockpile of Russian military equipment and ammunition within the Transnistria region;
 Whereas, by September 2016, the Government of the Russian Federation had issued Russian passports to residents of the Transnistria region;
 Whereas the Council of Europe, the Organization for Security and Cooperation in Europe, and the Government of Moldova have called upon the Government of the Russian Federation to remove its troops from Moldovan territory;
 Whereas, in May 2017, the Constitutional Court of Moldova ruled that Moldova's constitutional neutrality means that the presence of foreign troops in Moldova is unconstitutional;
 Whereas, in July 2017, the Moldovan Parliament adopted a declaration calling on the Government of the Russian Federation to withdraw its troops from Moldova;
 Whereas the Senate and the House of Representatives both passed by an overwhelming majority, and the President signed into law Public Law 113–96, providing for a United States international broadcasting programming surge to counter disinformation from Russian supported news outlets and ensure that Russian-speaking populations in Ukraine and Moldova have access to independent news and information;
 Whereas Moldova has been a valued and reliable partner in promoting global security by participating in United Nations peacekeeping missions in the Central African Republic, Kosovo, and South Sudan;
 Whereas Moldova cooperates with the North Atlantic Treaty Organization through an Individual Partnership Action Plan to improve expertise, interoperability, peacekeeping capabilities, military education and training, and public sector reform;
 Whereas, on June 22, 2018, the United Nations General Assembly adopted a resolution calling on Russia to withdraw its troops from Transnistria;
 Whereas, in August 2018, the Russian Federation conducted military exercises on the western bank of the Dniester River in violation of the Agreement on the Principles for a Peaceful Settlement of the Armed Conflict in the Dniester Region of the Republic of Moldova, which Russia signed in 1992;
 Whereas August 27 is Moldovan Independence Day, which commemorates the adoption of Moldova’s Declaration of Independence from the Soviet Union on August 27, 1991; and
 Whereas Moldova will hold parliamentary elections in early 2019: Now, therefore, be it   That the Senate—
 (1)reaffirms it is the policy of the United States to support the sovereignty, independence, and territorial integrity of Moldova, and that Moldova has a sovereign right to determine its own partnerships, free of external coercion and pressure, including Moldova’s right to associate with the European Union or any regional organization;
 (2)supports the Strategic Dialogue as a means to strengthen relations between Moldova and the United States and enhance the democratic, economic, and security reforms already being undertaken by Moldova;
 (3)encourages the Secretary of State and the Administrator of the United States Agency for International Development to focus United States assistance on supporting reforms that strengthen the justice sector, promote an open, transparent, and democratic government, foster independent media, increase energy security, and promote inclusive economic growth in both rural and urban areas;
 (4)encourages the Government of Moldova to continue implementing crucial reforms to increase the capacity of and trust in democratic institutions, strengthen the justice sector through anti-corruption efforts, and maintain open space for civil society to operate;
 (5)urges the Government of Moldova to enlist civil society in anti-corruption efforts, in accordance with Article 13 of the United Nations Convention against Corruption, to which Moldova is a signatory;
 (6)reaffirms the importance of and support for free, fair, and transparent elections in Moldova; (7)supports efforts to counter disinformation campaigns in Eastern Europe in ways that are consistent with democratic principles;
 (8)calls upon the Government of the Russian Federation to fulfill its commitments made at the Istanbul summit of the Organization for Security and Cooperation in Europe in 1999, and to withdraw its military forces and munitions from within the internationally recognized territory of Moldova;
 (9)calls upon the Government of the Russian Federation to refrain from issuing economic threats or exerting pressure against Moldova and to cease any and all actions that support separatist movements within the territory of Moldova; and
 (10)urges all parties to refrain from unilateral actions that may undermine efforts to achieve a peaceful resolution, and supports efforts to resolve the Transnistria issue through a comprehensive settlement that secures Moldova's sovereignty and territorial integrity.
			
